DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered.

Claim Objections
Claim 57 is objected to because of the following informalities:  claim 57 is a duplicate of claim 56.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19 and 21-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6367481 (Nichols hereinafter) in view of US 20140190504 (Holford hereinafter) and further in view of US 2015/0040924 (Mironov hereinafter).
Regarding claims 17-19 and 29, Nichols teaches an aerosol generating article (30), comprising: a combustible heat source (36); an aerosol forming substrate (42) downstream of the combustible heat source (Fig. 2a); and a wrapper (38) circumscribing a rear portion of the combustible heat source and a portion of the aerosol forming substrate (Fig. 2a). Nichols teaches that a plurality of weakness formations are provided on a region of the wrapper overlying the combustible heat source and the wrapper is rupturable at the plurality of weakness formations and is configured to form a ventilation zone comprising a plurality of 
Nichols does not teach that the weakness formations are defined by two or more intersecting lines of weakness.
	Holford teaches a smoking article with a wrapper (abstract) which is embossed to admit ventilated air into the rod with lines of weakness ([0003]). The wrapper may be placed around the tobacco rod ([0043]). The lines of weakness are partial cuts into the thickness of the material, wherein these partial cuts may be formed by laser cutting and the lines of weakness may intersect ([0005], [0007] and [0009]). Holford teaches that the plurality of weakness formations are formed from a local reduction in thickness of the wrapper (Fig. 4 and [0035]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have substituted the weakness formations of Nichols for the weakness formations of Holford with a reasonable expectation of success and predictable results, specifically a ventilation means for the smoking article. 
	The combined teaching of Nichols and Holford does not expressly teach a non-combustible substantially air impermeable barrier between a rear end face of the combustible heat source and the aerosol-forming substrate.

Regarding claims 21-23, Nichols teaches that each weakness formation has a circumferential dimension of 0.5 mm or 1.0 mm (col. 6, lines 26-29).
Regarding claims 24-26, Nichols teaches that each weakness formation has a length of 0.5 mm (col. 5, lines 58-60).
Regarding claims 27-28, Nichols teaches that adjacent weakness formations are separated in a circumferential direction and longitudinal direction by 0.5 mm (col. 6, lines 15-20). 
Regarding claim 30, Nichols teaches that one aperture has an area of 0.25 mm2, thus the total area of the plurality of apertures must be at least 0.25 mm2 (col. 6, lines 15-20). 

Regarding claim 32, Nichols teaches that the wrapper is formed from metal foil (col. 4, lines 55-58). 
	Regarding claim 33, Nichols teaches that the metal foil is substantially impervious to oxygen (col. 4, lines 66-67), thus the wrapper is impermeable to air.
	Regarding claims 34 and 35, Nichols teaches that the wrapper circumscribes at least about 50 percent of a length of the combustible heat source, and the weakness formations are provided on the wrapper such that a ventilation zone extends long at least about 50 percent of the length of the combustible heat source (Fig. 2a). 
	Regarding claim 36, Nichols teaches that cigarette paper (32) is optional (col. 7, lines 25-32), thus the wrapper (38) is in direct contact with an outer surface of the combustible heat source. It is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123 II. 
Regarding claims 37-39 and 48, Nichols teaches an aerosol generating article (30), comprising: a combustible heat source (36); an aerosol forming substrate (42) downstream of the combustible heat source (Fig. 2a); and a wrapper (38) circumscribing a rear portion of the combustible heat source and a portion of the aerosol forming substrate (Fig. 2a). Nichols teaches that a plurality of weakness formations are provided on a region of the wrapper overlying the combustible heat source and the wrapper is rupturable at the plurality of weakness formations and is configured to form a ventilation zone comprising a plurality of 
Nichols does not teach that the weakness formations are defined by two or more intersecting lines of weakness.
	Holford teaches a smoking article with a wrapper (abstract) which is embossed to admit ventilated air into the rod with lines of weakness ([0003]). The wrapper may be placed around the tobacco rod ([0043]). The lines of weakness are partial cuts into the thickness of the material, wherein these partial cuts may be formed by laser cutting and the lines of weakness may intersect ([0005], [0007] and [0009]). Holford teaches that the plurality of weakness formations are formed from a local reduction in thickness of the wrapper (Fig. 4 and [0035]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have substituted the weakness formations of Nichols for the weakness formations of Holford with a reasonable expectation of success and predictable results, specifically a ventilation means for the smoking article. 
	With respect to the limitation that each line of weakness comprising a line in the wrapper along which the wrapper material has been weakened to facilitate tearing or breakage of the wrapper along the line, this a functional, not structural limitation of the product claim. Given that the plurality of weakness formations in the combined teachings of Nichols and 
Regarding claims 40-42, Nichols teaches that each weakness formation has a circumferential dimension of 0.5 mm or 1.0 mm (col. 6, lines 26-29).
Regarding claims 43-45, Nichols teaches that each weakness formation has a length of 0.5 mm (col. 5, lines 58-60).
Regarding claims 46-47, Nichols teaches that adjacent weakness formations are separated in a circumferential direction and longitudinal direction by 0.5 mm (col. 6, lines 15-20). 
Regarding claim 49, Nichols teaches that one aperature has an area of 0.25 mm2, thus the total area of the plurality of aperatures must be at least 0.25 mm2 (col. 6, lines 15-20). 
	Regarding claim 50, Holford teaches that the weakness formations of the plurality of weakness formations are arranged such that the plurality of apertures form indicia on an outer surface of the wrapper ([0044]). 
Regarding claim 51, Nichols teaches that the wrapper is formed from metal foil (col. 4, lines 55-58). 
	Regarding claim 52, Nichols teaches that the metal foil is substantially impervious to oxygen (col. 4, lines 66-67), thus the wrapper is impermeable to air.
	Regarding claims 53 and 54, Nichols teaches that the wrapper circumscribes at least about 50 percent of a length of the combustible heat source, and the weakness formations are 
	Regarding claim 55, Nichols teaches that cigarette paper (32) is optional (col. 7, lines 25-32), thus the wrapper (38) is in direct contact with an outer surface of the combustible heat source. It is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123 II. 
	Regarding claims 56 and 57, Nichols teaches that the aerosol forming substrate (42) is disposed entirely downstream of the combustible heat source (36) (Fig. 2b). 

Response to Arguments
Applicant's arguments filed 9/30/2021 have been fully considered but they are not persuasive. 
The Applicant argues that the combined teaching of Nichols and Holford do not teach or suggest an aerosol generating article comprising the claimed air impermeable barrier, and isolating its ignition element from the air drawn through the cigarette would require substantial modification of the cigarette, which is neither taught nor suggested by Nichols and thus there would not have been any motivation from within Nichols for the person of ordinary skill in the art to have considered such a modification. The Examiner respectfully disagrees. This limitation is taught in view of Mironov. Substantial modification of the cigarette of Nichols does not preclude obviousness as long as the modification is obvious in view of the prior art. The test of obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747